PER CURIAM.
The state charged appellee, Andrew Mackler, with DUI manslaughter and DUI with personal injury or property damage. The trial court granted Macker’s pretrial motion to dismiss, which precluded the state from pursuing an unlawful blood alcohol level theory of DUI. The state appeals. We treat the appeal as a petition for common law certiorari. See Fla. R.App. P. 9.040(c); State v. Sowers, 763 So.2d 394, 398 (Fla. 1st DCA 2000).
We grant the petition based on Dodge v. State, 805 So.2d 990 (Fla. 4th DCA 2001). See State v. Blackledge, 807 So.2d 151 (Fla. 4th DCA 2002); State v. Farrall, 807 So.2d 151 (Fla. 4th DCA 2002). The case is remanded for further proceedings consistent with Dodge.
WARNER, GROSS, and HAZOURI, JJ., concur.